SEPARATE CONCURRING OPINION.
I concur in the result reached by Judge BLAND, namely, that the judgment of the trial court be affirmed.
The clause in the policy containing the conditions on which insurance was to be paid is as follows:
"If the Employee (the insured) shall furnish the Company withDue proof that —
"Before having attained the age of sixty years, he or she has become totally and permanently disabled by bodily injury or disease, and that — *Page 132 
"He or she is then, and will be at all times thereafter,wholly prevented thereby from engaging in any gainful occupation,and that —
"He or she has been so permanently and totally disabled for a period of six months —
"The Company will immediately pay to the Employee in fullsettlement of all obligations hereunder, the amount ofinsurance in force, hereunder, at the time of the approval by the Company of the proofs as aforesaid."
The clause further provides that "this amount will be paid either in one sum or installments" but as insured elected to take it in one sum this part of the clause is not important.
Many authorities are cited on both sides as bearing on the controversy in this case. I have endeavored to carefully examine them, and find that not only the peculiar clause in this policy, but also the circumstances of the case, are different from those of the cited cases. For instance, in many of said cases the clause contains words or statements, in connection with the promise of the company to pay, upon the required proof being furnished, which clearly or by proper construction, evince an intention to pay even though it may afterward turn out that the disability ceased to exist. Some of them are so worded as to show, or be open to the construction, that the company will pay in installments so long as the disability continues, but when that ceases then the relation of insurer and insured again arises and the insured must again commence the payment of premiums. Of course, such cases are not strictly in point here for the reason that there are no such additional clauses or statements evincing or importing such an intention. Again, of the cases cited in the briefs on both sides, only one is where the insured had recovered before suit was brought, and in that case, the judgment was for the defendant. In the case now before us, the insured is shown and found by the court to have recoveredbefore the bringing of the suit.
Unquestionably it seems to me, the policy herein is insuring against a permanent and total disability and not a temporary
one. This does not mean, however, that before plaintiff can obtain judgment he must prove absolutely that the disability will last throughout life; all that he is required to do is to furnish proof that, while under sixty, he received a bodily injury which so totally and permanently disabled him that he was then, and will be at all times thereafter, wholly prevented thereby from engaging in any gainful occupation, and that he has been so permanently and totally disabled for a period of six months. The policy clearly does not say that if he is totally disabled so that he is wholly prevented thereby from engaging in any gainful occupation, and remains so for six months, then the company will pay; but, in addition to the above, the due proof must show that he will thereby be so wholly prevented, at all timesthereafter. The proof of this last does not require absolute
proof that he *Page 133 
will always continue to be disabled; but if it is shown that very likely, or in all human probability, so far as things look now, he will remain wholly disabled, he will have furnished the "due proof" mentioned in the clause. In other words, he will have established, prima facie at least, that in all humanprobability his disability is "total and permanent" and that would be all he could do and all that the law requires him todo, and that is the reason he must have proof from the physicians that his disability will likely continue, so far as can be determined at the time. In other words, the "due proof" must show that his disability had not only existed for six months but would likely continue indefinitely and was, therefore, notmerely temporary. But in the situation of this case there is not only no such proof, but the insured, like the cured man in the New Testament, is in court sitting "clothed and in his right mind," a living and conclusive proof that his disability has been merely temporary and is not permanent either in the legal or any other sense.
In passing on cases wherein the terms "permanent disability" are construed to mean, in insurance contracts, something other than what is ordinarily meant by those terms in lay usage, the reasons and the principles governing such judgments are oftentimes not set forth, the rule is merely stated and the law applied.
But if I understand the principles underlying the rule, they are, not so much that "permanent" does not mean what it is ordinarily understood to mean, but that the difference arises out of the practical considerations involved. It is well recognized that an insurer will not be allowed to enforce the terms of his contract so as to allow it to promise insurance on the face of it and then have clauses therein which deny that insurance. The contract will be construed so as to effectuate rather than destroy the purpose the parties had in entering into the contract. No, to insure a man against total and permanent disability so as to render him wholly unable to engage in a gainful occupation, and, when disability arises, require him toconclusively, or even tentatively, show the disability to be lifelong, is to allow the insurer to take back with one hand what had been offered the man with the other, and which the man had well paid for. For the only way in which the insured couldconclusively show that his disability is permanent in the ordinary sense would be to postpone effort to collect insurance until the end of his life, and then it would do him no good, and that too in a kind of insurance that is for his benefit and not for any heirs or other beneficiary. Hence, the purpose of the contract being to effectuate insurance, the terms of the contract will not be construed so as to peremptorily and unconditionally deny it. Consequently, "permanent" will not be given the meaning of "everlasting" but only that the condition to which it is applied is very likely to continue indefinitely and is not temporary. And to require only such proof as will show it to be of the former character *Page 134 
is what is meant, when it is said, as in 32 C.J., sec. (17) 13, p. 519, "A permanent injury as distinguished from a temporary or continuing injury, is one of such character, and existing undersuch circumstances, that it would be presumed to continueindefinitely." (Italics mine.)
But how can it, or the condition produced thereby, be presumed to continue indefinitely, when there, before the court, stands the man in full health and vigor and with complete ability to work, showing that it has not continued and will not continue indefinitely, but has come to an end before the suit was brought?
To hold that plaintiff, in such circumstances, is entitled to recover is to ignore entirely the clause requiring that the insured shall furnish the company with "due proof that before having attained the age of sixty years, he or she has become totally and permanently disabled by bodily injury or disease,and that he or she is then, and will be at all timesthereafter, wholly prevented thereby from engaging in any gainful occupation."
The provision that he or she must be in that condition for a period of six months is to have that condition exist for that length of time as one of the proofs or likelihood that it will continue, and also, perhaps, to afford the company that length of time in which to investigate for themselves what his condition is. The evidence, or the agreed statement of facts, does not show that the defendant induced insured to postpone suit after the six months was up, and if at that time he had brought suit, and his proof had shown all the other facts and had shown that, very likely, or so far as could be then seen, his disability would remain, then he would have been entitled to judgment, even thoughafterwards, time disclosed that he, in fact, would and did fully regain his health. I do not think that in this suit, not brought until after he had regained his health, he is entitled to recover judgment even if his physicians, or the agreed statement of facts, had shown that at the end of the six months his disability appeared likely to, or in all human probability would be, permanent, or continue indefinitely. Apparently, defendant's refusal to pay after the expiration of the six months was because it did not think his injury was of the character claimed, and it would seem that this opinion was well founded, since insured's physicians did not say they thought his disability would verylikely continue indefinitely, but merely that they did notknow how long it would continue. This is a negative instead of a positive statement. In addition to all this, time seems to have also justified defendant's idea that the injury was not permanent because plaintiff is now well.
The purpose of showing by physicians that his disability will likely continue, is rendered necessary if insured at time of trial is still disabled, but what purpose can such proof accomplish, and why was it necessary to plead such fact (or attempt to plead it), if, notwithstanding *Page 135 
plaintiff's return to health prior to the suit, he is entitled to recover the full amount of the insurance? To so hold, is to tear the contract to pieces and revamp it so as to make it read "if before having attained the age of sixty years, he has become totally and permanently disabled by bodily injury or disease so as to be wholly prevented from engaging in any gainful occupation and continues thus for a period of six months, then the company will pay the full amount of insurance." We are without power to make even contracts of insurance for the parties. Neither can we construe them in direct contravention of the plain meaning of its terms, so as to enable an insured to obtain a judgment under or by means of such construction.
I concur in the result of the opinion ordering an affirmance of the judgment.
Reporter's Note: — In the 227 Mo. App., page 259, a former opinion in this case was reported through inadvertence. A rehearing having been granted, the following opinion is the law of the case, and the opinion appearing in the 227 Mo. App. is not the opinion of the Court.